Citation Nr: 1501576	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.   

2.  Entitlement to service connection for insomnia, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in St. Paul, Minnesota, which denied the Veteran's claims.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including a Virtual VA and VBMS file).  A review of the documents in such file reveals that certain documents, including the November 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims is warranted.

As an initial matter, the Board notes that the Veteran identified treatment records at his November 2013 hearing that have not been associated with the claims file.  Specifically, the Veteran testified that he began seeking treatment for his mental health conditions, including anxiety, depression, insomnia, and high blood pressure in 1984 from the "Bagley clinic."  He reported that he received treatment from two different physicians: Dr. V. and Dr. P.  However, these records do not appear to be of record.  Thus, the Board finds that these records, along with any other outstanding VA treatment records, should be obtained in order to properly consider the claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Additionally, the Veteran and his wife have also submitted statements and testified regarding the mental health issues the Veteran has had since he left service.  Specifically, the Veteran indicated in his May 2011 statement in support of claim for service connection for PTSD that while he was stationed at Camp Tin Shaw, he would experience heavy mortars coming in at night.  He indicated that when the "red alert" would sound, he would have to go into a bomb shelter.  He stated that it happened at night 2 or more times per week.  The Veteran testified at his November 2013 hearing that he felt that his life was in danger.  This, the Veteran stated, affected his ability to sleep.  The Veteran told the undersigned that he began having trouble sleeping while he was in Vietnam but he could not seek treatment because of the environment.  The Veteran testified that when he left active duty, he experienced nightmares and that he "turned to alcohol" to help.  The Veteran's wife testified that the Veteran was different after he returned from Vietnam.  She stated that he began drinking more heavily, and that he was depressed when he was not drinking.  She also testified that he did not like being around other people and that he isolated himself; she also indicated that she and their children sought treatment for depression. 

VA treatment records show that the Veteran was initially seen in the Hibbing CBOC in April 2011 during which time a psychiatric mental health nurse practitioner provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, and rule out PTSD on Axis I.  The Veteran was referred to Dr. T.P. "for medication management and diagnosis of PTSD."  When seen in July 2011, Dr. T.P. provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I.  No diagnosis of PTSD was rendered. 

Thereafter, the Veteran was provided a VA examination for his claim of PTSD in July 2011.  The examiner noted that the Veteran had "exaggerated" responses that "cast doubt on the validity of his Mississippi Score."  The examiner noted "concerns" with the Veteran's self-report.  The examiner determined that the Veteran did not meet the diagnostic criteria for a DSM-IV diagnosis of PTSD.  The examiner pointed out that the Veteran denied experiencing problems before the previous summer, but the examiner noted that records show the Veteran had a history of some anxiety and depression.  The examiner found that the Veteran likely meets the criteria for anxiety disorder, but found that it is "not related" to the Veteran's reported stressor.  The examiner noted that the Veteran stated that his anxiety began in the 1980's after he attempted sobriety.  The examiner also noted that the Veteran "likely" has a secondary diagnosis of depressive disorder, not otherwise specified, that appears to be "rather recent and unrelated to his military stressor."  

Thereafter, a September 2011 VA psychiatric record continued to note diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I by Dr. T.P.  In a letter dated June 2012 but signed September 2011, Dr. T.P. noted that the Veteran had been seen in the Hibbing VA clinic since April 2011 and that he had been seen on a regular basis for treatment of depressive disorder, anxiety, and insomnia.  Dr. T.P. provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I.  Further in the letter, however, Dr. T.P. references PTSD.  Specifically, on Axis III, Dr. T.P. noted "Liable HTN from Chronic stress and anxiety of PTSD."  Dr. T.P. further noted that "[i]ncreased stress or unavoidable triggers cause exacerbation of his PTSD symptoms which include sleep issues."  The Veteran's care was transferred to Dr. S.M. according to a January 2012 VA psychiatric record.  Dr. S.M. noted that the Veteran "presents with PTSD and general anxiety symptoms under good control with current meds."  In April 2012, Dr. S.M. prepared a Review Disability Benefits Questionnaire for PTSD and provided diagnoses of PTSD and anxiety disorder on Axis I.  In a June 2012 letter, Dr. S.M. noted that while sleep problems could be related to mental health issues, it was difficult to establish a relationship between hypertension and mental health problems.  

The Board finds that another comprehensive VA examination should be conducted to determine whether the Veteran has an acquired psychiatric disorder credibly linked to in-service events.  Also, the Veteran's claim of entitlement to service connection for hypertension is based on a secondary service connection theory of entitlement.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion should be obtained on whether the Veteran's hypertension is secondary to the psychiatric disorder.  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  Also, a July 2011 VA treatment record indicated that the Veteran was in receipt of social security benefits.  Records pertaining to any disability benefits should be obtained. See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records from any and all VA facilities where the Veteran has received treatment.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Ask the appellant to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment and care the Veteran reportedly received from Dr. V. and Dr. P. from the Bagley clinic, where the Veteran asserts he sought treatment in 1984 for his mental health and high blood pressure.  Following receipt of authorization with sufficient identifying information, obtain these records.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any identified psychiatric disorder.  The claims folder (and relevant records from the Virtual file) should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  Appropriate psychological tests including the MMPI-2 and Mississippi scale should be conducted.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs, personnel records, and all post service treatment reports, the examiner should provide a response to the following:  

(a) The examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.  For purposes of the opinion, the examiner is to assume that the Veteran was exposed to mortar attacks during his service in DaNang, Vietnam while attached to Naval Support Activity.  The examiner must consider and discuss the following:  (1) July 2011 VA psychiatric examination report; (2) letter dated June 2012 but signed September 2011 by Dr. T.P.; and (3) April 2012 Review DBQ by Dr. S.M. 

(b) (i) Is it clear and unmistakable that the Veteran entered service with insomnia?  If YES, is it clear and unmistakable that the Veteran's pre-existing insomnia WAS NOT aggravated beyond the natural progress of the disorder during his service? (ii) If an insomnia disorder DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current insomnia is etiologically related to service?  (iii)  Is it at least as likely as not (50 percent probability or greater) that the current insomnia is caused by OR aggravated by an acquired psychiatric disorder?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

5.  Schedule the Veteran for a VA examination to determine whether he has a diagnosis of hypertension that was caused by or aggravated by a service-connected psychiatric disorder.  The examiners should provide an opinion as to the following: 

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has hypertension that was caused by an acquired psychiatric disorder?  The Veteran contends that stress from his anxiety disorder caused his hypertension. 

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has hypertension that was aggravated by an acquired psychiatric disorder?  The Veteran contends that stress from his anxiety disorder aggravated his hypertension.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

6.  Thereafter, readjudicate the claims of service connection for an acquired psychiatric disorder and hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




